Citation Nr: 1412116	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-38 667	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for mechanical low back pain.

2.  Entitlement to an increased (compensable) rating for residuals of a bursectomy of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 1990.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims for ratings higher than 0 percent, so compensable ratings, for his service-connected mechanical low back pain and for his service-connected right ankle bursectomy residuals.

In support of his claims, the Veteran testified at a hearing at the RO in December 2013 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

A portion of the Veteran's records are in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Because this appeal was processed as part of the Virtual VA system, any future consideration of this appellant's claims should take into consideration the existence of this electronic record.  Indeed, VA is in the process of transitioning to another, even newer, electronic claims processing system - the Veterans Benefits Management System (VBMS) - with the hope that it will allow for even faster processing of claims for benefits.

That said, unfortunately, his claims require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

Additional development is necessary to fully and fairly adjudicate these claims.  The Board sincerely regrets the additional delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.

First, with regards to his low back disorder, the Veteran testified during his December 2013 Board hearing that he is receiving disability benefits from the Social Security Administration (SSA).  While SSA records are not altogether controlling on VA determinations, owing to the fact that these Federal agencies have different requirements insofar as when one is considered disabled or unemployable, SSA records may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records that are potentially relevant, VA must try and obtain the records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  See also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Here, the Veteran stated that, while he was certain that his award of SSA disability benefits primarily concerned a heart condition that admittedly was unrelated to his service, he was uncertain whether the low back condition that is partly the subject of this appeal was factored into the SSA's disability determination because he "did tell [SSA] about [his] lower back pain."  See 38 C.F.R. § 3.159(c)(2); see also Golz, 590 F.3d 1317.  Therefore, because these records are potentially relevant to his VA claim, his SSA records, including a copy of the decision awarding this entitlement, should be obtained.  Id.


The Board also finds that additional VA examination is warranted as the last complete examination of the Veteran's service-connected mechanical low back pain and right ankle bursectomy residuals occurred in April 2008, with a supplemental opinion by a different examiner in June 2008, so nearly six years ago.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Also, the Veteran claimed during his December 2013 Board hearing that the status of his conditions had changed significantly since his June 2008 VA examination, namely, that his low back condition since had required surgery and that his right ankle disorder has progressively worsened with increased functional impairment.  September 2008 private treatment records show that an MRI was performed that revealed a herniated disk in his lumbar spine, removal of which was accomplished by microdiscectomy later in September 2008.  With regards to his right ankle, private treatment records from March 2009 specifically note that his right ankle ulcer was not related to diabetes, but rather, a "longstanding problem with a right ankle cyst" (so referring to his service-connected disability).  Furthermore, private treatment records dated from August to October 2013 reflect treatment for an ulcer on his right ankle alternatively classified as "diabetic" or "arterial" in nature, as well as September 2013 radiological results indicating degenerative changes, albeit minimal, in the ankle joint space.  Thus, in light of the amount of time since his last examination for these disabilities and the possible increase in their severity since, reexamination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).


Moreover, the June 2008 VA opinion finding that the Veteran's current low back and right ankle conditions are new and separate disorders, rather than manifestations of the service-connected disabilities, is insufficient to decide these claims.  With regards to the Veteran's low back disorder, the examiner found that the Veteran's currently diagnosed degenerative disc and joint disease were unrelated to his service-connected mechanical low back pain, because "mechanical low back conditions do not cause disc disease or arthritis changes."  With regards to the Veteran's right ankle disorder, the examiner determined the current ankle condition to be unrelated to the Veteran's service-connected right ankle bursectomy residuals, stating that the current ulcer was proximately caused by trauma to the lateral malleolar area, and that the ulcer "has not healed due to diabetes and smoking."  In rendering these opinions, the examiner failed to consider or discuss the competent reports of the Veteran as to the onset and continuity of his symptoms, specifically failing to address the Veteran's credible complaints of ongoing pain and other symptoms since incurrence of his service-connected low back and right ankle disorders, and failing to reconcile these complaints with the ultimate conclusions that his service-connected disabilities were unrelated to his current symptoms.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a layperson is competent to report symptoms of pain and regarding matters of which he has firsthand knowledge); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of medical records in service to provide a negative opinion).  Indeed, the Veteran's complaints of continuing low back pain and ankle problems since his separation from service are documented in the April 2008 VA compensation examination report and in his April 2008 statement in support of his claims.  However, the VA examiner neither addressed nor discussed these records in the June 2008 supplemental opinion.  


Additionally, as alluded to above, records associated with the file since the June 2008 VA supplemental opinion suggest additional diagnoses possibly related to the Veteran's service-connected disorders, as well as progressive worsening of his symptoms.  Thus, in order to facilitate the Board's eventual adjudication of the proper rating assignment for his service-connected low back and right ankle disabilities, a new VA examination is required assessing the current level of severity of his service-connected low back and right ankle disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); and Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Further, to the extent that any current low back or right ankle symptoms are found to be the result of conditions other than those for which the Veteran is service connected, the examiner must determine if such symptoms are so inseparable from the Veteran's service-connected low back and right ankle disabilities that they, for all intents and purposes, must be considered as part and parcel of the service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (explaining that, where it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require that this reasonable doubt be resolved in the Veteran's favor and such signs and symptoms attributed to the service-connected disability); see, e.g., Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (providing an example of when separate diagnoses with overlapping symptoms should be service-connected together as one disability).  Moreover, with regard to the conflicting evidence of record regarding the relationship between the Veteran's current diagnoses and symptomatology and his service-connected disabilities, as stated in 38 C.F.R. § 4.13, the goal of the requested reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or, in other words, continue, the diagnosis or etiology upon which service connection for the Veteran's low back and right ankle disabilities were initially granted.


In addition to the above, any recent private treatment records, as concerning evaluation or treatment for his lower back or right ankle, should be obtained.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  Review of the claims file shows that he has received treatment from several private medical care providers, and, in some cases, may still be receiving ongoing treatment from these providers.  Specifically, the Veteran has received private treatment for his right ankle at the Santa Rosa Medical Center and at Baptist Hospital, and private treatment for his low back disability at Baptist Hospital and through Dr. E.L.F., a chiropractor.  Additionally, during his December 2013 Board hearing, the Veteran stated that he was undergoing treatment at the Santa Rosa Medical Center for his right ankle disability and that there existed additional records that had not yet been submitted.  Therefore, the AMC should obtain any additional relevant private treatment records that the Veteran would like to have considered in the adjudication of his claims.  Id.  He therefore should be contacted and asked submit authorization forms (VA Form 21-4142) where necessary. 

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Request the Veteran to identify any relevant treatment records pertaining to his low back disorder and his right ankle condition.  Then, take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently in the file, including any VA treatment records and all private treatment records for which the Veteran has furnished the necessary authorization.  If any of these records cannot be obtained, all efforts to obtain them must be documented in the claims file, including any negative responses received, and the Veteran must be notified of this fact, and that he is ultimately responsible for providing the records.

2.  Also obtain the Veteran's SSA records, including a copy of the decision awarding him disability benefits, as well as the medical records relied upon in that decision.  

Since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these records as are required by this VA regulation. The Veteran also must be appropriately notified in the event these records cannot be obtained.  38 C.F.R. § 3.159(e)(1).

3.  Upon receipt of all additional records, schedule the Veteran for a VA compensation examination to reassess the nature and severity of his low back and right ankle disorders.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

a.  With regard to the Veteran's low back disability, all pertinent symptomatology, including lumbosacral spine range of motion and all neurological findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.  Applications of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. §  4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  In particular, the examiner should specifically detail any additional range of motion loss due to pain on use, after repetitive motion, or due to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As well, the examiner should specify whether there is ankylosis, either favorable or unfavorable.

After the above testing and evaluation is completed, the examiner is asked, where possible, to identify and provide a clear diagnosis of all disorders affecting the Veteran's low back, i.e. his degenerative disk disease, degenerative joint disease, retrolisthesis, herniates nucleus pulposus and/or mechanical low back pain.

As stated in 38 C.F.R. § 4.13, the goal of the requested reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or, in other words, continue, the diagnosis or etiology upon which service connection for the Veteran's low back disability was initially granted.  The examiner should provide additional diagnoses or make a change to a diagnosis where medically justified, with an explanation of the justification. 

Then, the examiner is asked to identify and describe all symptoms and all manifestations attributable to the diagnoses provided.  The examiner is asked to attempt to differentiate, if possible, the extent of symptoms attributable to the Veteran's service-connected mechanical low back disability from those attributable to any other diagnosed disability.

If the examiner determines that any current low back symptoms are the result of conditions other than that for which the Veteran is service connected, the examiner should determine if such symptoms are so inseparable from the Veteran's service-connected low back disorder that they are part and parcel of the service-connected disability.  If the examiner is unable to make this distinction, then he/she should expressly so state and consider all symptoms in the aggregate as part and parcel of the Veteran's low back disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (explaining that where it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require that reasonable doubt be resolved in the Veteran's favor and such signs and symptoms attributed to the service-connected disability).

In providing this opinion, the examiner should consider the following: 

*  Service Treatment Records dated from August 1989 through July 1990 detailing the Veteran's complaints of lower back problems;

*  The March 1991 VA General Medical Examination and Radiology Report diagnosing mechanical low back pain;

*  The April 2008 VA Joints Examination diagnosing degenerative disk disease;

*  The April 2008 statement in support of claim in which the Veteran describes his history of low back problems and current symptoms;

*  September 2008 private surgical report and radiological records diagnosing  herniated nucleus pulposus at L4-L5 and describing the resultant microdiscectomy; and 

*  The December 2013 Board hearing testimony in which the Veteran describes the current symptoms attributable to and the history of his low back disorder.

The examiner should provide a complete explanation for any opinion provided, including the underlying basis of the opinion, whether favorable or unfavorable.

b.  With regard to the Veterans right ankle disability, all pertinent symptomatology, including right angle range of motion (expressed in degrees) and all neurological findings should be reported in detail.  The examiner should comment on whether any limitation of motion shown is moderate versus marked.  Any additional indicated diagnostic tests and studies should be accomplished.  Applications of 38 C.F.R. §  4.40 regarding functional loss due to pain and 38 C.F.R. §  4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  In particular, the examiner should specifically detail any additional range of motion loss due to pain on use, after repetitive motion, or due to flare-ups.  See DeLuca, 8 Vet. App. at 206.  As well, the examiner should specify whether there is ankylosis.

After the above testing and evaluation is completed, the examiner is asked, where possible, to identify and provide a clear diagnosis of all disorders affecting the Veteran's right ankle, i.e. his arterial ulcer, diabetic ulcer, degenerative changes, and/or residuals of a bursectomy.  

As stated in 38 C.F.R. § 4.13, the goal of the requested reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or, in other words, continue, the diagnosis or etiology upon which service connection for the Veteran's right ankle disability was initially granted.  The examiner should provide additional diagnoses or make a change to a diagnosis where medically justified, with an explanation of the justification. 

Then, the examiner is asked to identify and describe all symptoms and all manifestations attributable to the diagnoses provided.  The examiner is asked to attempt to differentiate, if possible, the extent of symptoms attributable to the Veteran's service-connected right ankle bursectomy residuals from those attributable to any other diagnosed disability, to include his diabetes.

If the examiner determines that any current right ankle symptoms are the result of conditions other than that for which the Veteran is service connected, the examiner should determine if such symptoms are so inseparable from the Veteran's service-connected right ankle condition that they are part and parcel of the service-connected disability.  If the examiner is unable to make this distinction, then he/she should expressly so state and consider all symptoms in the aggregate as part and parcel of the Veteran's right ankle disability.  See Mittleider, 11 Vet. App. at 182.

In providing this opinion, the examiner should consider the following: 

*  Service Treatment Records dated from April 1988 through July 1990 detailing the Veteran's history of ankle issues and his recurrent bursa on his right lateral fibula, including excision and post-surgical recurrence;

*  The March 1991 VA General Medical Examination and Radiology Report discussing the residuals of the bursectomy, specifically a well-healed horizontal scar to the right malleolus;

*  The April 2008 statement in support of claim in which the Veteran describes his history of right ankle problems and current symptoms;

*  August 2007 private consultation report for "chronic right ankle ulcer," which states that the site of the in-service cyst removal has "now broken down into an ulcer" and describes the ankle condition as a "diabetic ulcer";

*  A March 2009 private wound care note, which states that the Veteran's right ankle ulcer was not related to diabetes, but rather, was related to a "longstanding problem with a right ankle cyst";  

*  Private treatment records dated from August 2013 to October 2013 reflecting treatment for a right ankle ulcer alternatively classified as "diabetic" or "arterial" in nature, including September 2013 radiological results noting an impressing of minimal degenerative changes in the ankle joint space.

*  The December 2013 Board hearing testimony in which the Veteran describes the current symptoms attributable to and the history of his right ankle condition.

The examiner should provide a complete explanation for any opinion provided, including the underlying basis of the opinion, whether favorable or unfavorable.

4.  Review the medical examination report to ensure it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinions stated.  If the report is deficient in any respect, return the file to the examiner for further review and all necessary additional discussion.  38 C.F.R. § 4.2.

5.  Then readjudicate these increased-rating claims in light of this and all other additional evidence.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate review of these claims.

By this remand, the Board intimates no opinion as to any final outcome warranted concerning these claims.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of these claims.  38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

